Citation Nr: 1429235	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to an increased (compensable) rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969, and from January 1991 to May 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to an increased rating for hearing loss and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In the instant case, the Veteran was found to have a current left ear hearing loss by VA standards during March 2006, March 2009, and August 2011 VA audiological evaluations.  38 C.F.R. § 3.385.  He was also found to have a fairly significant level of hearing loss at 3000 hertz in the left ear during his April 1991 separation examination, bilateral hearing loss during a private audiological evaluation in November 1991 and also some level of hearing loss in the left ear at 3000 and 4000 hertz during employment related hearing tests in May 1991.  Thus, based on the April 1991 finding and the more recent findings, the Veteran exhibited some level of left hearing loss during and after service and now has a current left ear hearing loss disability. 

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for left ear hearing loss will be granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


ORDER

Service connection for left ear hearing loss is granted.


REMAND

In an August 2007 VA treatment record, the Veteran indicated that the Social Security Administration (SSA) had denied his claim for Social Security Disability benefits. The Veteran did not report the nature of his claim for SSA benefits and the record contains no indication that VA attempted to procure records from SSA.  These records should be obtained on remand.

The issue of entitlement to an increased rating for right ear hearing loss is inextricably intertwined with the assignment of the initial rating for the left ear hearing loss disability (based on the grant of service connection in the present Board decision).  Under 38 C.F.R. § 4.85, the numeric designation of hearing impairment is based on the pure tone threshold average and speech discrimination in both ears.  Therefore, the assignment of the disability rating for the left ear hearing loss will directly impact the rating assigned for the right ear.  For this reason, the Board cannot adjudicate the increased rating claim for the right ear hearing loss until a rating is assigned for the left ear hearing loss disability. 

As the claims must be remanded for the foregoing reasons, any recent VA treatment records should be obtained and the Veteran should be scheduled for current VA audiological and psychiatric examinations.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since December 2013.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided. The examiner must also provide a full description of the functional effects caused by the hearing loss.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA Mental Disorders examination to assess the current level of severity of his PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The appropriate disability benefits questionnaire should be completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  After the completion of the above and any other development deemed necessary, the claims on appeal should be readjudicated . If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

